*496The opinion of the court was delivered, January 3d 1871, by
Agnew, J.
— Marriage and the family relation lie at the very basis of social life, and the deep stake society has in their sanctity has led courts to be strict in the construction of the causes of divorce. The cruel and barbarous treatment which is a ground of divorce, a mensa et thoro, under the Act of 1817, has been held to be actual personal violence to the wife, or the reasonable apprehension of it; or such a course of treatment as endangers her life or health, and renders cohabitation unsafe: Butler v. Butler, 1 Pars. Eq. Cas. 344. This definition of Judge King has been frequently approved of. Neither the Act of 1815 nor that of 1817 made cruel and barbarous treatment on part of the wife a cause of divorce for the husband. This was first done by the Act of 8th of May 1854, the 3d section of which made it a cause, “ where the wife shall have, by cruel and barbarous treatment, rendered the condition of her husband intolerable or life burdensome.” In Gordon v. Gordon, 12 Wright 226, this act came up for interpretation, and it was there held that the words cruel and barbarous treatment, therein stated, are to have the same meaning as the same words in the Act of 1817 had received. This we are disposed to adhere to, not only because it comports well with the true policy of the state in preserving the sanctity of the marriage tie, but because it produces consistency in the administration of the law of divorce, and prevents that confusion which arises by nice distinctions drawn between the words of the different acts. But Justice Strong, in delivering the opinion in Gordon v. Gordon, suggested that perhaps the language of the Act of 1815 solves the interpretation of these words by describing them as such treatment as endangers life, and gives as a reason that otherwise the husband may obtain divorce for a less degree of cruelty than would suffice to entitle the wife to a divorce. This being but a supposition, and not advanced as an opinion, we are at liberty to consider it as no more than a bare impression of that learned and able judge. A careful consideration of the Acts of 1815 or 1817, which in this part is a transcript of the former, and the Act of 1854, will convince us that to limit the acts of cruelty and barbarous treatment in the Act of 1854 to those that endanger life alone, is not consistent with its own language or the entire provision of the Acts of 1815 and 1817. The language of the Act of 1854 is: “ When the wife shall have, by cruel and barbarous treatment, rendered the condition of her husband intoleraable or life burdensome.” The language of the Acts of 1815 and 1817 is : “When any husband shall have, by cruel and barbarous treatment, endangered his wife’s life, or offered such indignities to her person as to render her condition intolerable and life burdensome.” It is evident that the legislature, in the Act of 1854, intended to narrow the causes of divorce in the husband’s case to *497“ cruel and barbarous treatment,” leaving out the “ indignities to the person,” which are causes of divorce for the wife, under the Act of 1815, in the belief, no doubt, that for the latter the husband needed no protection by a severance of the relation. But by express words the cruelty and barbarous treatment to the husband, given to him as a cause of divorce by the Act of 1854, are extended in their effects to rendering his condition intolerable and his life burdensome. From the nature of the thing, this would also include those acts which endanger his life. And this does not, as Mr. Justice Strong supposed, enlarge the cause of divorce given to the husband beyond that of the wife, for in her case, under the Acts of 1815 and 1817, she is entitled to a divorce not only for cruelty and barbarous treatment endangering her life, but for indignities to her person, such as render her condition intolerable and her life burdensome. Thus both clauses of the Act of 1815, or that of 1817, w'hen taken together, extend her grounds of divorce beyond those contained in the combination of these two clauses into one in the Act of 1854, which restricts the causes of a husband’s divorce to cruelty and barbarous treatment, while it enlarges their effects to a condition of life rendered intolerable and made burdensome by them. Adopting, then, the definition given to the words cruelty and barbarous treatment in Butler v. Butler, supra, and extending their effects to the condition of life described in the Act of 1854, as intolerable and burdensome, the facts of this case can be readily considered and compared with the rule. Thus we find the wife using acts of actual violence to the person of her husband, and endeavoring to prevent his entrance into the room of his sick child, who had been rendered frantic by her barbarous and disturbing noises. By pounding and other acts, as well as by opprobrious epithets, she would also endeavor to disturb, vex and annoy him. By her threats of poison and burning, she kept him in constant fear; and by her whole conduct toward him so affected his mind and health as to cause him to be greatly distressed and to look haggard and pale. She also threatened him with death and his family with danger; would cast things off the cooking-stove, compel the family to withdraw to the wash-house and cook their meals there; threatened to cut down the door of the old grandmother of eighty years of age, who. finally withdrew from the house, and in many different ways vexed and annoyed her husband. Indeed, if half that is told by the witnesses be true,' no life but would become intolerable and burdensome under her constant inflictions. The evidence shows, also, that these threats against life and property were such as carried conviction of danger to his mind, and caused him to keep, watch lest she should execute them. Threats that are both serious and diabolical in their nature and produce alarm and dread are in themselves acts. They are not like mere words of reproach,. *498or anger, or false imputation, but impress tbe mind with fear and tend directly to endanger health and may even peril life.
In view of all the evidence, we are not able to say the court committed any plain mistake. As to the alimony, we cannot say there is anything in the evidence to show that the circumstances of the plaintiff will admit of any increase.
Decree affirmed.